UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1313


ROBERT W. SAYMAN,

                  Plaintiff – Appellant,
          and

MARY B. SAYMAN,

                  Plaintiff,
          v.

GODDARD & PETERSON, PLLC; ASHLEY RICHEY; ANDREW J. PETERSON;
NATIONSTAR MORTGAGE, LLC,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:14-cv-00426-FDW-DSC)


Submitted:   June 18, 2015                   Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Sayman, Appellant Pro Se. Matthew Thor McKee, ROGERS,
TOWNSEND & THOMAS, PC, Charlotte, North Carolina; Dennis Kyle
Deak, TROUTMAN SANDERS, LLP, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert    W.     Sayman     appeals     the   district      court’s     order

dismissing his civil complaint.              We have reviewed the record and

find    no    reversible      error.    Accordingly,        we    affirm    for   the

reasons      stated    by   the   district   court.     Sayman      v.     Goddard   &

Peterson,      PLLC,    No.   3:14-cv-00426-FDW-DSC         (W.D.N.C.      Feb.   25,

2015).       We dispense with oral argument because the facts and

legal    contentions        are   adequately    presented    in    the     materials

before    this   court      and   argument   would    not   aid    the   decisional

process.

                                                                            AFFIRMED




                                         2